Case 3:18-cv-00079-JPB Document 196 Filed 09/04/19 Page 1 of 22 PageID #: 2317



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 MARTINSBURG

JULIE ANN HAMSTEAD,

              Plaintiff,

v.                                                         CIVIL ACTION NO. 3:18-CV-79
                                                           (BAILEY)
FORMER TROOPER D.R. WALKER, individually,
KYLE REED KOPPENHAVER, individually,
A.B., an unknown individual known as the West Virginia
DOH “Muscle Man” on the 2016 Ranson-Charles Town
Green Corridor Fairfax Boulevard Project, and
X, Y, and Z, unknown persons who conspired and/or
aided and abetted in the fabrication of false criminal
charges against Julie Hamstead,

              Defendants.

                ORDER GRANTING KYLE KOPPENHAVER’S
       MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED COMPLAINT

       Currently pending before this Court is Kyle Koppenhaver’s Motion to Dismiss Plaintiff’s

Second Amended Complaint [Doc. 183], filed on August 5, 2019. Having been fully briefed,

this matter is now ripe for decision. For the reasons set forth below, the Motion will be

granted.

                                      BACKGROUND

       On April 21, 2016, plaintiff went to the West Virginia Division of Highways’ (“WVDOH”)

field office in Ranson, West Virginia, to determine whether any changes could be made to a

sidewalk construction project that she opposed [Doc. 110 at 5]. Plaintiff alleges that during

the meeting she was introduced to the State of West Virginia’s “Muscle Man,” whom plaintiff



                                              1
Case 3:18-cv-00079-JPB Document 196 Filed 09/04/19 Page 2 of 22 PageID #: 2318



believes was defendant Kyle Reed Koppenhaver (“Koppenhaver”) [Id.]. Plaintiff alleges that

defendant Rodney Hedrick (“Hedrick”) told her that Koppenhaver “was there to ensure that the

project was carried out without a hitch” [Id.].

       Four days later, on April 25, 2016, plaintiff alleges there was a collision with her Honda

Pilot caused by a work truck owned by defendant Jefferson Asphalt Products Company and/or

its affiliate Jefferson Contracting (collectively “Jefferson”) [Id. at 7]. Defendant Dale DeGrave

(“DeGrave”), an employee of Jefferson, was allegedly driving the truck and defendant John

Timothy Morris (“Morris”), also a Jefferson employee, was allegedly DeGrave’s passenger

[Id.]. Upon arrival of law enforcement personnel to the scene of the accident, Morris reported

that it was plaintiff who caused the collision [Id. at 8]. Allegedly, Koppenhaver was present in

the parking lot and heard Morris’s “false scream” to police [Id.]. Plaintiff alleges that as she

was protesting Morris’s statement and trying to defend herself against such accusations,

defendant Trooper Walker, with the West Virginia State Police, forcibly detained and arrested

plaintiff for destruction of property, obstructing an officer, and disorderly conduct [Id. at 8–10].

       Following plaintiff’s arrest, she was placed in the back seat of Trooper Walker’s police

cruiser, at which time plaintiff alleges that a red dump truck was “parked directly beside

Trooper Walker’s cruiser to block Plaintiff’s view of the parking lot” in order to “enable false

evidence to be produced in the parking lot to support the false charge of Destruction of

Property, to cover up Trooper Walker’s excessive use of force, and to justify the other

appendant charges of obstruction and disorderly conduct. It was done in the presence of, and

at the instance of Trooper Walker and the other two defendant officers, and as part of a

concerted action by the Jefferson Contracting and WVDOH defendants to charge Plaintiff with

                                                 2
Case 3:18-cv-00079-JPB Document 196 Filed 09/04/19 Page 3 of 22 PageID #: 2319



the crimes of destruction of property, disorderly conduct and obstructing an officer and to

provide cover to Trooper Walker for his excessive use of force incident to Plaintiff’s unlawful

arrest.” [Id. at 11]. Plaintiff alleges such false evidence was created by the driving of plaintiff’s

Honda Pilot to create skid marks in the gravel to support Morris’s story that it was plaintiff who

caused the accident [Id.]. Plaintiff further alleges that “[u]pon information and belief . . .

[Koppenhaver was] present when Plaintiff’s vehicle was moved” and that “[u]pon information

and belief . . . [Koppenhaver] knew that Plaintiff had not caused destruction of property to the

vehicle driven by Dale DeGrave” [Id. at 12].

       After this, plaintiff alleges other improper actions by Trooper Walker that were

discussed in the Order ruling on his motion to dismiss, and which are mostly irrelevant to this

present Motion. See [Doc. 150]. Thus, this Court will not rehash them here. The only other

interaction Koppenhaver may have had with plaintiff following the events on April 25, 2016,

was that Koppenhaver may have testified at plaintiff’s bench trial before the

magistrate—though this is not exactly clear, as plaintiff states that Koppenhaver did so in one

portion of her Second Amended Complaint, yet does not include him in a list of those who

testified in another portion of her Second Amended Complaint [Doc. 110 at 22, 30].

       Relevant to this Motion, the Second Amended Complaint asserts the following claims

against Koppenhaver: (1) “Malicious Prosecution and Conspiracy to Maliciously Prosecute”

(Count V), (2) “Abuse of Process” (Count VI), (3) “Battery” (Count VII), (4) “Aiding and Abetting

Battery” (Count VIII), (5) “42 U.S.C. § 1983 Violation, Violation of First, Fourth and Fourteenth

Amendment Rights” (Count IX), (6) “Negligence” (Count X), and (7) “Negligent or Intentional

Infliction of Emotional Distress/Tort of Outrage” (Count XIII).

                                                 3
Case 3:18-cv-00079-JPB Document 196 Filed 09/04/19 Page 4 of 22 PageID #: 2320



                                      LEGAL STANDARD

       A complaint must be dismissed if it does not allege “enough facts to state a claim to

relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007);

see also Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008) (applying the Twombly

standard and emphasizing the necessity of plausibility). When reviewing a motion to dismiss

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, the Court must assume all

of the allegations to be true, must resolve all doubts and inferences in favor of the plaintiff, and

must view the allegations in a light most favorable to the plaintiff. Edwards v. City of

Goldsboro, 178 F.3d 231, 243–44 (4th Cir. 1999).

       When rendering its decision, the Court should consider only the allegations contained

in the Complaint, the exhibits to the Complaint, matters of public record, and other similar

materials that are subject to judicial notice. Anheuser-Busch, Inc. v. Schmoke, 63 F.3d

1305, 1312 (4th Cir. 1995), vacated on other grounds, 517 U.S. 1206 (1996). In Twombly,

the Supreme Court, noting that “a plaintiff’s obligation to provide the ‘grounds’ of his

‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of

the elements of a cause of action will not do,” id. at 555, upheld the dismissal of a Complaint

where the plaintiffs did not “nudge[ ] their claims across the line from conceivable to plausible.”

Id. at 570.

                                          DISCUSSION

A. Plaintiff’s Malicious Prosecution (Count V), Battery (Count VII), and Aiding and
Abetting Battery (Count VIII) claims will be dismissed.

       Plaintiff also brought malicious prosecution and battery allegations against Trooper

                                                 4
Case 3:18-cv-00079-JPB Document 196 Filed 09/04/19 Page 5 of 22 PageID #: 2321



Walker, which this Court dismissed. See [Docs. 83, 150]. As was the case with the other

police officer defendants (Officer Newlin and Sergeant Sigulinsky), the Jefferson employees

(Dale DeGrave, Allen Shutts, and John Timothy Morris), and Hedrick, here Koppenhaver had

far less interaction with plaintiff than Trooper Walker during the arrest and subsequent criminal

prosecution of plaintiff, and thus he should also be entitled to dismissal of these claims.

Plaintiff would likely agree that of all the defendants included in her malicious prosecution and

battery claims, or for that matter in all of her claims against individuals, Trooper Walker is

alleged to be the most culpable. Thus, having dismissed these claims against Trooper

Walker, this Court does not see how it could now allow these same claims to proceed against

Koppenhaver, for whom the allegations pale in comparison to those of Trooper Walker.

Similarly, as Trooper Walker has had the battery claim against him dismissed, Koppenhaver

cannot be alleged to have aided and abetted in a battery that, as a matter of law, did not

occur. Regardless, even if this Court had examined the battery and malicious prosecution

claims related to Koppenhaver first, it would still dismiss them.

       1. Battery and Aiding and Abetting Battery

       Plaintiff fails to sufficiently plead a claim for battery or aiding and abetting battery

against Koppenhaver. A person commits battery under West Virginia law when “(a) he acts

intending to cause a harmful or offensive contact with the person of the other or a third person,

or an imminent apprehension of such a contact, and (b) a harmful contact with the person of

the other directly or indirectly results.” Pegg v. Herrnberger, 845 F.3d 112, 121 (4th Cir.

2017) (quoting West Virginia Fire & Cas. v. Stanley, 216 W.Va. 40, 51, 602 S.E.2d 483,



                                               5
Case 3:18-cv-00079-JPB Document 196 Filed 09/04/19 Page 6 of 22 PageID #: 2322



494 (2004)) (emphasis added). Thus, battery is an intentional tort, requiring both action and

resulting contact.

       With regard to Koppenhaver, as was the case with the Jefferson employees and

Hedrick, neither action nor contact are alleged. Plaintiff’s Second Amended Complaint does

not allege anywhere that Koppenhaver had any physical contact with the plaintiff. All that is

alleged is that Koppenhaver “owed plaintiff the duty to intervene with words and actions even

though [his] conduct had instigated the abuse but stood by and watched as Plaintiff was

physically abused” [Doc. 110 at 37]. Thus, plaintiff actually asserts a claim of inaction in which

Koppenhaver made no contact with plaintiff—these allegations are insufficient to state a claim

of battery.

       Plaintiff also fails to state a claim under an aiding and abetting theory. Under West

Virginia law, a person generally does not have a duty to intervene to protect others from the

intentional or even criminal conduct of third parties. See, e.g., Miller v. Whitworth, 193

W.Va. 262, 266, 455 S.E.2d 821, 825 (1995). This is because “the foreseeability of risk is

slight, and because of the social and economic consequences of placing such a duty on a

person.” Id. While there is an exception to this rule where “the person’s affirmative actions

or omissions have exposed another to a foreseeable high risk of harm from the intentional

misconduct,” id. (emphasis added), no conduct that would implicate that exception is alleged

here. Even assuming Koppenhaver provided a false statement or failed to speak the truth

about the cause of the accident, and that such “instigated” plaintiff’s contact with the police,

[Doc. 110 at 37], such conduct would not create a foreseeable high risk that plaintiff would be

battered by the police.

                                                6
Case 3:18-cv-00079-JPB Document 196 Filed 09/04/19 Page 7 of 22 PageID #: 2323



       Furthermore, “[t]he basis for imposing liability under an aiding and abetting theory is

that if the breach of a duty by the actor was substantially encouraged by the conduct of a third

party, then this party may also be found liable.” Price v. Halstead, 177 W.Va. 592, 598, 355

S.E.2d 380, 386 (1987) (emphasis added). Here, while plaintiff summarily concludes that

Koppenhaver, along with the Jefferson employees and Hedrick, “encouraged” a battery, [Doc.

110 at 38], the factual assertions of the Second Amended Complaint do not support that

conclusory statement. To the contrary, plaintiff asserts that Koppenhaver, Hedrick, and the

Jefferson employees “stood by and watched” [Id.]. As there are no allegations that

Koppenhaver lent substantial aid or encouragement to Trooper Walker, plaintiff fails to state

a claim for aiding and abetting battery against Koppenhaver.

       Finally, dismissing the battery claim against Trooper Walker nullifies any claim for

aiding and abetting battery, and the same nullifies any claim that Koppenhaver neglected any

duty to intervene. Accordingly, plaintiff’s Battery (Count VII) and Aiding and Abetting

Battery (Count VIII) claims are hereby DISMISSED, as they pertain to Koppenhaver.

       2. Malicious Prosecution and Conspiracy to Maliciously Prosecute

       Plaintiff fails to sufficiently plead a claim for malicious prosecution or conspiracy to

maliciously prosecute against Koppenhaver. “In an action for malicious prosecution, plaintiff

must show: (1) that the prosecution was set on foot and conducted to its termination resulting

in plaintiff’s discharge; (2) that it was caused or procured by defendant; (3) that it was without

probable cause; and (4) that it was malicious. If plaintiff fails to prove any of these, he can not

recover.” Syl. Pt. 1, Goodwin v. City of Shepherdstown, 825 S.E.2d 363, 364 (W.Va.

2019) (not yet reported in West Virginia Reports) (quoting Syl. Pt. 1, Radochio v. Katzen, 92

                                                7
Case 3:18-cv-00079-JPB Document 196 Filed 09/04/19 Page 8 of 22 PageID #: 2324



W.Va. 340, 114 S.E. 746 (1922)). Several of these elements present problems for plaintiff.

       First, while plaintiff was acquitted of the destruction of property charge and the

obstructing charge was ultimately dismissed pursuant to plaintiff’s plea agreement, she now

has a final conviction for the disorderly conduct charge. See [Doc. 146-2]. This Court is

aware of no West Virginia case which would provide a malicious prosecution cause of action

to a defendant who did not fully prevail on her underlying criminal case. See Kossler v.

Crisanti, 564 F.3d 181, 188 (3d Cir. 2009) (“[W]e note that various authorities refer to the

favorable termination of a ‘proceeding,’ not merely a ‘charge’ or ‘offense.’”) (citing authorities);

Heck v. Humphrey, 512 U.S. 477, 484 (1994) (“One element that must be alleged and

proved in a malicious prosecution action is termination of the prior criminal proceeding in

favor of the accused.”) (emphasis added); Syl. Pt. 1, Goodwin, 825 S.E.2d at 364 (“[P]laintiff

must show: (1) that the prosecution was set on foot and conducted to its termination resulting

in plaintiff’s discharge[.]”) (emphasis added).

       Second, Koppenhaver did not procure plaintiff’s prosecution. Within the context of a

malicious prosecution action, procurement “requires more than just the submission of a case

to a prosecutor; it requires that a defendant assert control over the pursuit of the prosecution.”

Norfolk S. Railway Co. v. Higginbotham, 228 W.Va. 522, 528, 721 S.E.2d 541, 547

(2011). The Second Amended Complaint alleges no facts from which it can plausibly be

determined that Koppenhaver asserted any control over or was otherwise involved in the

decision to arrest or prosecute plaintiff. The Second Amended Complaint repeatedly

acknowledges and alleges that the decision to arrest was made by Trooper Walker, who was



                                                 8
Case 3:18-cv-00079-JPB Document 196 Filed 09/04/19 Page 9 of 22 PageID #: 2325



the one that arrested and filed the criminal complaint against plaintiff, and the prosecutor

controlled the case following arrest. See, e.g., [Doc. 110 at 9] (“Trooper Walker violated

police policy and protocol . . . with the intention of falsely charging Plaintiff with destruction of

property[.]”); [Id. at 21] (“Trooper Walker refused to request dismissal of the destruction of

property charge and forced Plaintiff to defend the charge at trial even though there was no

material damage to [defendant] DeGrave’s vehicle[.]”); [Id.] (“Arising out of the destruction of

property charge, Trooper Walker also charged Plaintiff with disorderly conduct . . . and

obstructing an officer[.]”); [Id. at 31] (“Trooper Walker acted with malice outside the scope of

his official authority in maliciously charging Plaintiff with the offense of destruction of property

without reasonable or probable cause[.]”); see also Goodwin, 825 S.E.2d at 370 (“[C]ontrol

of the criminal case . . . rested with the prosecutor”).

       Further, plaintiff seemingly argues that Koppenhaver assisted the prosecutor in

prosecuting plaintiff because he testified at her trial, however “trial witnesses enjoy absolute

immunity from civil suit for statements they make under oath as witnesses.” Farris v. Morgan,

2011 WL 3758421, at *1 (N.D. W.Va. Aug. 24, 2011) (Keeley, J.) (citing Burke v. Miller, 580

F.2d 108, 110 (4th Cir. 1978)). That same immunity extends to any statements Koppenhaver

made to the Jefferson County Prosecuting Attorney’s Office leading up to the trial. See, e.g.,

Collins v. Red Roof Inns, Inc., 211 W.Va. 458, 462, 566 S.E.2d 595, 599 (2002) (“The

litigation privilege is not limited to statements made in a courtroom during a trial; it extends

to all statements or communications in connection with the judicial proceeding . . . It extends

to preliminary conversations and interviews between prospective witnesses and an attorney

as long as the communications are related to the prospective judicial action.”) (emphasis in

                                                 9
Case 3:18-cv-00079-JPB Document 196 Filed 09/04/19 Page 10 of 22 PageID #: 2326



 original). As to the allegation that Koppenhaver “ratif[ied] and support[ed] Morris’s . . . false

 statement to the police that Plaintiff had caused the accident,” [Doc. 110 at 30], such could not

 reasonably be determined to have caused plaintiff’s arrest. Simply claiming that someone

 caused an auto accident, or leading support to such a claim, even if untrue, is not conduct that

 would foreseeably result in that person being arrested, particularly on disorderly conduct and

 obstruction charges. At bottom, making statements to police at the scene of the accident

 avers no prosecution at all, let alone one controlled by Koppenhaver.

        Finally, plaintiff seemingly alleges Koppenhaver was involved in the alleged conspiracy

 to create tire tracks to support the destruction of property charge. However, even if such

 fabrication took place, such was done after plaintiff had already been arrested. Therefore,

 such fabrication could not have caused plaintiff’s arrest. Nor is there any indication that

 Trooper Walker would not have pursued prosecution against plaintiff without the alleged

 fabrication, particularly considering the amount of animosity Trooper Walker allegedly showed

 toward plaintiff personally and Trooper Walker’s alleged “pattern [of] behavior to bully citizens,

 particularly women, emotionally and physically for his personal gratification” [Doc. 110 at 31].

        Third, plaintiff’s prosecution was not without probable cause. Plaintiff was tried in a

 bench trial before the magistrate on all the charges brought against her. Surely there would

 not have been a trial on these charges “without the magistrate making a determination that

 there was sufficient probable cause” to support the charges. Goodwin, 825 S.E.2d at 370;

 see also W.Va. R. Crim. Pro. 3 (“If from the facts stated in the complaint the magistrate finds

 probable cause, the complaint becomes the charging instrument initiating a criminal

 proceeding.”); W.Va. R. Crim. Pro. 5 (“If a person arrested without a warrant is brought before

                                                10
Case 3:18-cv-00079-JPB Document 196 Filed 09/04/19 Page 11 of 22 PageID #: 2327



 a magistrate, a complaint shall be filed forthwith which shall comply with the requirements of

 Rule 4(a) with respect to the showing of probable cause.”). Defendant was acquitted of the

 destruction of property charge; the charge was not dismissed due to a finding of lack of

 probable cause. See [Doc. 119-1 at 4]. Further, plaintiff was convicted of the other two

 charges brought against her in magistrate court, and subsequently was convicted in circuit

 court of the disorderly conduct charge by way of her plea agreement. Thus, the fact that

 plaintiff was convicted weighs against her argument that probable cause was lacking for her

 prosecution. See Cameron v. Fogarty, 806 F.2d 380, 387 (2d Cir. 1986) (“[A] conviction

 of the plaintiff following the arrest is viewed as establishing the existence of probable cause.”);

 see also [Doc. 150 at 10–14] (presenting a more in depth discussion of this concept).

 Accordingly, plaintiff fails to state a claim for malicious prosecution.

        Additionally, plaintiff’s conspiracy to maliciously prosecute claim must also fail.

 “Without an actionable malicious prosecution, a conspiracy to maliciously prosecute claim .

 . . inevitably fails.” Dominguez v. Sancha, 50 F.Supp.3d 117, 130 (D.P.R. 2014); see also

 O’Dell v. Stegall, 226 W.Va. 590, 625, 703 S.E.2d 561, 596 (2010) (“[A] civil conspiracy

 must be based on some underlying tort or wrong.”); Goodarzi v. Hartzog, 2013 WL 3110056,

 at *15 (S.D. Tex. June 14, 2013) (Harmon, J.) (“[C]onspiracy is a derivative tort because

 recovery is not based on the conspiracy, i.e., the agreement, but on the injury from the

 underlying tort.”).

        Furthermore, plaintiff does not plead enough facts to state a conspiracy to maliciously

 prosecute claim that is plausible on its face. “A complaint alleging a conspiracy in general,

 and conspiracy to maliciously prosecute specifically, requires ‘enough factual matter (taken

                                                 11
Case 3:18-cv-00079-JPB Document 196 Filed 09/04/19 Page 12 of 22 PageID #: 2328



 as true) to suggest that an agreement was made.’” Blanchard v. Prater, 2018 WL 1547125,

 at *3 (W.D. Va. March 29, 2018) (Dillon, J.). “While [plaintiff] need not produce direct

 evidence of a meeting of the minds, [plaintiff] must come forward with specific circumstantial

 evidence that each member of the alleged conspiracy shared the same conspiratorial

 objective.” Hinkle v. City of Clarksburg, 81 F.3d 416, 421 (4th Cir. 1996).

        Here, plaintiff has not provided enough facts to state a plausible claim that

 Koppenhaver conspired with all the other individual defendants—consisting of police officers

 from three different police departments and employees of a contracting company, all of whom

 just happened upon one another at an accident scene—to make an agreement to maliciously

 prosecute plaintiff with the same conspiratorial objective in mind. Plaintiff alleges this scheme

 was hatched when the police officer defendants, Jefferson employee defendants, and

 WVDOH employee defendants (including Koppenhaver) “huddled” together at the scene of

 the accident, “conspiring to have Plaintiff falsely charged with destruction of property,” [Doc.

 110 at 9], and that the ultimate goal in maliciously charging plaintiff with destruction of property

 “was done to justify [Trooper Walker’s] unlawful use [of] excessive force in arresting Plaintiff[.]”

 [Id. at 32]. Significantly, however, Trooper Walker, the alleged ringleader of this conspiracy

 and the one who actually arrested and charged plaintiff, was not a part of this “huddle” in which

 the scheme is alleged to have formed. See [Id. at 9]. Furthermore, this huddle occurred

 before the alleged excessive use of force by Trooper Walker, which is what this alleged

 conspiracy was meant to cover up. Simply put, plaintiff’s speculation, conjecture, and

 conclusory allegations with regard to her conspiracy claim are not enough to “nudge[] [her]

 claim[] across the line from conceivable to plausible.” Twombly, 550 U.S. at 570.

                                                 12
Case 3:18-cv-00079-JPB Document 196 Filed 09/04/19 Page 13 of 22 PageID #: 2329



        Accordingly, plaintiff’s Malicious Prosecution and Conspiracy to Maliciously

 Prosecute (Count V) claims are hereby DISMISSED, as they pertain to Koppenhaver.

 B. Plaintiff has failed to allege an Abuse of Process (Count VI) claim upon which
 relief can be granted.

        Plaintiff fails to state a claim for abuse of process against Koppenhaver because it is

 not alleged that he engaged in any “process” at all. “Generally, abuse of process consists of

 the willful or malicious misuse or misapplication of lawfully issued process to accomplish

 some purpose not intended or warranted by that process.” Syl. Pt. 3, Williamson v. Harden,

 214 W.Va. 77, 78, 585 S.E.2d 369, 370 (2003) (quoting Preiser v. MacQueen, 177 W.Va.

 273, 279, 352 S.E.2d 22, 28 (1985); Wayne Cty. Bank v. Hodges, 175 W.Va. 723, 338

 S.E.2d 202 (1985)) (emphasis added). In considering an abuse of process claim, the

 Supreme Court of Appeals of West Virginia defined “process” as:

        a “summons or writ, esp. to appear or respond in court.” Black’s Law
        Dictionary 1325 (9th ed. 2004). A “summons” is “a writ or process
        commencing the plaintiff[’]s action and requiring the defendant to appear and
        answer” or “a notice requiring a person to appear in court as a juror or witness.”
        Id. at 1574. A “writ” is “a court’s written order, in the name of a state or other
        competent legal authority, commanding the addressee to do or refrain from
        doing some specified act.” Id. at 1747, 98 S.E. 665.

 Brass Ring, Inc. v. Johnson, 2013 WL 5967039, at *4 (W.Va. Nov. 8, 2013) (unpublished

 opinion). Thus, the “process” must commence some legal action, command some act, or

 confer some obligation of appearance.

        Here, missing from plaintiff’s allegations is any claim that Koppenhaver issued any

 process, filed any complaint, performed any arrest, prosecuted any case, or requested any

 court action whatsoever. Thus, plaintiff’s Second Amended Complaint does not allege


                                               13
Case 3:18-cv-00079-JPB Document 196 Filed 09/04/19 Page 14 of 22 PageID #: 2330



 Koppenhaver took part in any form of issued process as it relates to plaintiff’s criminal

 charges, as the alleged actions of Koppenhaver—not speaking up at the accident scene and

 possibly testifying as a fact witness at trial—did not commence any legal action, command

 any act of the plaintiff, or confer any obligation of appearance. See Williamson, 214 W.Va.

 at 81, 585 S.E.2d at 373 (dismissing abuse of process claim where defendant “did not cause

 any process to issue, did not file any suit or complaint, and did not request a court to take any

 action, whatsoever”).

        Furthermore, as this Court noted when dismissing the abuse of process claim against

 Trooper Walker:

        Abuse of process differs from malicious prosecution in that the gist of the tort
        is not commencing an action or causing process to issue without justification,
        but misusing, or misapplying process justified in itself for an end other than that
        which it was designed to accomplish. The purpose for which the process is
        used, once it is issued, is the only thing of importance . . . .

        The essential elements of abuse of process, as the tort has developed, have
        been stated to be: first, an ulterior purpose, and second, [a] willful act in the use
        of the process not proper in the regular conduct of the proceeding. Some
        definite act or threat not authorized by the process, or aimed at any objective
        not legitimate in the use of the process, is required; and there is no liability
        where the defendant has done nothing more than carry out the process to its
        authorized conclusion, even though with bad intentions. The improper purpose
        usually takes the form of coercion to obtain a collateral advantage, not
        properly involved in the proceeding itself, such as the surrender of property
        or the payment of money, by the use of the process as the threat or club.
        There is, in other words, a form of extortion, and it is what is done in the course
        of negotiation, rather than the issuance or any formal use of the process itself,
        which constitute the tort.

 Bennett v. Equitable Tr. Mortg. Corp., 2010 WL 342179, at *2 (N.D. W.Va. Jan. 22, 2010)

 (Bailey, J.) (citing Preiser, 177 W.Va. at 279 n.8, 352 S.E.2d at 28 n.8); see also Rahmi v.



                                                 14
Case 3:18-cv-00079-JPB Document 196 Filed 09/04/19 Page 15 of 22 PageID #: 2331



 Sovereign Bank N.A., 2013 WL 412623, at *2 (N.D. W.Va. Feb. 1, 2013) (Groh, C.J.).

        Here, as was the case with Trooper Walker, the other police officer defendants, the

 Jefferson employee defendants, and Hedrick, there are no allegations that Koppenhaver

 engaged in any such coercive or extortive conduct, which is what the tort of abuse of process

 contemplates. See [Doc. 150 at 7–10] (presenting a more in depth discussion of this

 concept). Furthermore, as was also the case with the other defendants, plaintiff does not

 allege that process was “lawfully issued” and “justified in itself,” but rather that she was falsely

 charged, making the process itself unlawful. Such claims ring in malicious prosecution rather

 than abuse of process.

        Accordingly, plaintiff’s Abuse of Process (Count VI) claim is hereby DISMISSED,

 as to Koppenhaver.

 C. Plaintiff’s First Amendment claim brought pursuant to 42 U.S.C. § 1983, asserted
 in Count IX of her Second Amended Complaint, shall be dismissed.

        Plaintiff alleges that Koppenhaver, acting together with the other individual defendants

 at the accident scene, “violate[d] Plaintiff’s First Amendment rights to protest the unvetted and

 unlawful taking of her property by the Department of Highways and the Cities of Charles Town

 and Ranson” [Doc. 110 at 40]. Thus, plaintiff seemingly attempts to bring a § 1983 claim

 against Koppenhaver for allegedly violating plaintiff’s First Amendment right to protest.

 However, there is no allegation in the Second Amended Complaint that Koppenhaver was

 acting under color of state law when he took the actions alleged—thus, § 1983 does not apply

 to him. See, e.g., American Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49–50 (1999) (“To

 state a claim for relief in an action brought under § 1983, respondents must establish that they


                                                 15
Case 3:18-cv-00079-JPB Document 196 Filed 09/04/19 Page 16 of 22 PageID #: 2332



 were deprived of a right secured by the Constitution or laws of the United States, and that the

 alleged deprivation was committed under color of state law. Like the state-action requirement

 of the Fourteenth Amendment, the under-color-of-state-law element of § 1983 excludes from

 its reach ‘merely private conduct, no matter how discriminatory or wrongful.’”) (quoting Blum

 v. Yaretsky, 457 U.S. 991, 1002 (1982)). Further, to the extent plaintiff’s claim is premised

 upon Koppenhaver’s possible participation as a witness in her criminal prosecution, this Court

 has previously recognized that “a witness testifying on behalf of the prosecution at a criminal

 trial is not acting under color of state law.” Farris v. Morgan, 2011 WL 3758421, at *1 (N.D.

 W.Va. Aug. 24, 2011) (Keeley, J.). Additionally, as previously noted, trial witnesses enjoy

 absolute immunity from civil suit for statements they make under oath as witnesses. See

 Burke v. Miller, 580 F.2d 108, 110 (4th Cir. 1978).

        Furthermore, even if Koppenhaver could be considered a state actor, this Court would

 still dismiss this First Amendment claim as insufficiently pled for the reasons articulated in this

 Court’s Order Granting Defendants Officer Jason Newlin and City of Charles Town’s Motion

 to Dismiss Plaintiff’s Second Amended Complaint and Granting Defendants City of Ranson

 and Sergeant Keith Sigulinsky’s Motion to Dismiss in Lieu of Answer. See [Doc. 151 at

 15–17]. Accordingly, plaintiff’s First Amendment § 1983 (Count IX) claim is hereby

 DISMISSED, as to Koppenhaver.

 D. Plaintiff’s Negligence (Count X) claim shall be dismissed.

        Plaintiff alleges that Koppenhaver “owed Plaintiff the duty to correct mistruths when

 physically in the presence of Trooper Walker and Plaintiff who was begging him to disclose

 the truth about the accident,” and that Koppenhaver breached this duty by “negligently

                                                 16
Case 3:18-cv-00079-JPB Document 196 Filed 09/04/19 Page 17 of 22 PageID #: 2333



 remaining silent, which had the effect of ratifying and confirming the false statements of

 Defendant Morris.” [Doc. 110 at 42]. This Court finds that plaintiff does not allege facts

 sufficient to support a claim of negligence against Koppenhaver.

        As was the case with Officer Newlin, Sergeant Sigulinsky, and Hedrick, it is clear that

 plaintiff’s theory is that Koppenhaver’s alleged actions were intentional, not negligent.

 Although plaintiff may plead in the alternative, there must be some support in fact for doing so.

 Here, plaintiff’s negligence claim against Koppenhaver simply is not supported by her factual

 allegations, which allege a tapestry of malicious, willful, and conspiratorial intentional acts.

 See [Doc. 151 at 19–20] (presenting a more in depth discussion of this topic); Evans v.

 Swisher, 2016 WL 4275748, at *6–7 (N.D. W.Va. Aug. 12, 2016) (Keeley, J.) (dismissing

 negligence claim where alleged conduct “can only be described as deliberate, willful, and

 intentional—not negligent” and holding that “[s]imply claiming that actions could be negligent

 or grossly negligent does not negate the intentional nature of the actions pled in [plaintiff’s]

 factual allegations”).

        Accordingly, plaintiff’s Negligence (Count X) claim is hereby DISMISSED, as it

 pertains to Koppenhaver.

 E. Plaintiff’s Count XIII—“Negligent or Intentional Infliction of Emotional Distress/Tort
 of Outrage”—shall be dismissed.

        Count XIII of plaintiff’s Second Amended Complaint claims “negligent or intentional

 infliction of emotional distress/tort of outrage” [Doc. 110 at 47]. Therein, plaintiff alleges that

 the “conduct by all Defendants herein, as set forth above in detail including the arrest and

 beating of Plaintiff for crimes she did not commit, the fabrication of evidence against Plaintiff,


                                                 17
Case 3:18-cv-00079-JPB Document 196 Filed 09/04/19 Page 18 of 22 PageID #: 2334



 [and] the conspiracy to have Plaintiff falsely prosecuted . . . was so outrageous in character

 and so extreme in degree, that this conduct exceeded all bounds of decency, and should be

 regarded as atrocious and utterly intolerable in a civilized community” [Id.].          Upon

 consideration, this Court finds that this claim must also be dismissed.

        First, the conduct of Koppenhaver that plaintiff claims is outrageous concern the

 allegations with regard to her claims for aiding and abetting battery, malicious prosecution,

 and conspiracy to maliciously prosecute (which include claims for fabrication of evidence).

 This Court having concluded that the conduct of Koppenhaver did not rise to the level of

 supporting any of these claims, and therefore dismissing those claims along with all other

 claims against Koppenhaver, this Court finds as a matter of law that Koppenhaver’s alleged

 conduct was not so extreme as to support a claim for intentional infliction of emotional

 distress.   See Rhodes v. Smithers, 939 F.Supp. 1256, 1281 (S.D. W.Va. 1995)

 (Copenhaver, J.) (dismissing intentional infliction of emotional distress claim where conduct

 of defendant police officers did not rise to the level of supporting a malicious prosecution

 action); Hines v. Hills Dept. Stores, Inc., 193 W.Va. 91, 96, 454 S.E.2d 385, 390 (1994) (a

 finding for defendant on a malicious prosecution claim negates a claim for outrageous

 conduct inasmuch as the showings necessary to support “a malicious prosecution case are

 less severe than an action for outrageous conduct”); Pegg v. Herrnberger, 845 F.3d 112,

 122 (4th Cir. 2017) (“[Defendant’s] conduct does not rise to the level of battery, much less

 clear the much higher bar required for outrage.”).

        Second, even if plaintiff could have sustained all of her claims against Koppenhaver,

 this Court would still find that Koppenhaver’s alleged actions may not “reasonably be regarded

                                              18
Case 3:18-cv-00079-JPB Document 196 Filed 09/04/19 Page 19 of 22 PageID #: 2335



 as so extreme and outrageous as to constitute the intentional or reckless infliction of emotional

 distress.” Hatfield v. Health Mgmt. Assocs. of W.Va., 223 W.Va. 259, 268, 672 S.E.2d

 395, 404 (2008) (citing Travis v. Alcon Labs., Inc., 202 W.Va. 369, 504 S.E.2d 419 (1998)).

 This Court allowed this claim to survive Trooper Walker’s Motion to Dismiss, however, the

 alleged actions of Koppenhaver here pale in comparison to the laundry list of allegations

 against Trooper Walker.       The conduct alleged to have caused plaintiff’s emotional

 distress—her arrest, allegedly by use of excessive force, and prosecution—was not the

 conduct of Koppenhaver. Simply, “the facts of this case[, at least with regard to Koppenhaver,]

 are markedly milder than the kind of conduct courts applying West Virginia law have found

 necessary to support an intentional infliction of emotional distress claim.” Pegg, 845 F.3d at

 122 (collecting cases).

        Finally, as a negligent infliction of emotional distress claim requires some negligent

 conduct, and this Court has dismissed plaintiff’s negligence claim against Koppenhaver, this

 Court finds that plaintiff cannot support a negligent infliction of emotional distress claim. Nor

 could plaintiff’s allegations support such a claim even if her negligence claim had survived, as

 plaintiff has alleged no physical injury arising from any emotional or mental trouble, nor has she

 alleged any facts which implicate any of the exceptions to the physical injury requirement.

 See, e.g., Heldreth v. Marrs, 188 W.Va. 481, 484, 425 S.E.2d 157, 160 (1992) (“[T]his Court

 held that there can be no recovery in tort for emotional and mental trouble alone without

 ascertainable physical injuries arising therefrom, when the defendant’s negligent conduct has

 caused no impact resulting in substantial bodily injury.”); Travis v. JP Morgan Chase Bank,

 N.A., 2012 WL 3193341, at *5 (N.D. W.Va. Aug. 6, 2012) (Bailey, J.) (outlining the exceptions

                                                19
Case 3:18-cv-00079-JPB Document 196 Filed 09/04/19 Page 20 of 22 PageID #: 2336



 to the physical injury requirement, which include witnessing a person closely related to the

 plaintiff suffer critical injury or death as a result of the defendant’s negligent conduct, or based

 upon the fear of contracting a disease).

        Accordingly, plaintiff’s Negligent or Intentional Infliction of Emotional

 Distress/Tort of Outrage (Count XIII) claim is hereby DISMISSED, as it pertains to

 Koppenhaver. Furthermore, this being the last of the claims asserted against Koppenhaver,

 and having dismissed all previous claims against Koppenhaver, this Court hereby ORDERS

 that Koppenhaver is hereby DISMISSED from this civil action.

 F. The other remaining defendants, with the exception of Trooper Walker, will also
 be dismissed from this action.

        With the dismissal of Koppenhaver, the following defendants remain in this action: (1)

 Trooper Walker, (2) “A.B., an unknown individual known as the West Virginia DOH ‘Muscle

 Man’ on the 2016 Ranson-Charles Town Green Corridor Fairfax Boulevard Project,” and (3)

 “X, Y, and Z, unknown persons who conspired and/or aided and abetted in the fabrication of

 false criminal charges against Julie Hamstead.” For the reasons stated below, this Court will

 dismiss the latter two of these defendants, leaving Trooper Walker as the only remaining

 defendant in this action.

        As to defendant “A.B.,” plaintiff states in her Complaint that “A.B.,” the State’s “Muscle

 Man,” is actually Koppenhaver, not some unknown individual. See [Doc. 110 at 4, 6]. Thus,

 as Koppenhaver has been dismissed from this action, his alter ego, “A.B./Muscle Man,”

 should be dismissed as well. Accordingly, defendant “A.B.” is hereby DISMISSED from this

 civil action.


                                                 20
Case 3:18-cv-00079-JPB Document 196 Filed 09/04/19 Page 21 of 22 PageID #: 2337



        As to the fictitious defendants identified as “X, Y, and Z,” plaintiff has not properly

 identified or served “X, Y, and Z” to date, despite having amended her Complaint twice.

 Furthermore, plaintiff’s Second Amended Complaint only complains about the actions of the

 named defendants, not any actions of “X, Y, and Z.” Thus, plaintiff’s Second Amended

 Complaint does not include sufficient allegations to state a claim against any fictitious

 defendant. As such, all claims against fictitious defendants are due to be dismissed. See,

 e.g., New v. Sports & Recreation, Inc., 114 F.3d 1092, 1094 n.1 (11th Cir. 1997)

 (“[F]ictitious party practice is not permitted in federal court[.]”); Sanders-Alloway v. Mabry,

 2008 WL 552648, at *2 (M.D. Ala. Feb. 27, 2008) (Fuller, C.J.) (“[F]ictitious defendants ‘X,

 Y, and Z’ are not proper parties to this action. This designation does not adequately describe

 the persons to be sued so that such persons can be identified for service. More importantly

 . . . the Federal Rules of Civil Procedure do not provide for fictitious party practice as it is

 incompatible with federal procedure.”) (citing Dean v. Barber, 951 F.2d 1210, 1216 (11th Cir.

 1992)). Accordingly, defendants “X, Y, and Z” are hereby DISMISSED from this civil action.

                                        CONCLUSION

        For the reasons stated above, Kyle Koppenhaver’s Motion to Dismiss Plaintiff’s

 Second Amended Complaint [Doc. 183] is hereby GRANTED. Accordingly, Plaintiff’s

 Second Amended Complaint [Doc. 110] is hereby DISMISSED WITH PREJUDICE as to

 defendants Kyle Reed Koppenhaver, “A.B.,” and “X, Y, and Z.”

        It is so ORDERED.

        The Clerk is directed to transmit a copy of this Order to all counsel of record herein.



                                               21
Case 3:18-cv-00079-JPB Document 196 Filed 09/04/19 Page 22 of 22 PageID #: 2338



       DATED: September 4, 2019.




                                      22
